Order affirmed, without costs. Memorandum: We find that the appellant has not been guilty of laches. (Bedfield v. Critchley, 277 N. Y. 336.) We place our affirmance on the authority of City Bank Farmers Trust Co. v. Charity Organization Society of City of N. Y. (238 App. Div. 720; affd., 264 N. Y. 441). All concur, except Harris, J., who dissents and votes for reversal and granting motion on the ground that the trust agreement is susceptible of the construction that it is of testamentary character. (The order denies motion to vacate a previous order and open a default.) Present — Crosby, P. J., Cunningham, Dowling, Harris and McCurn, JJ.